Citation Nr: 1143938	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  04-03 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II and/or coronary artery disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part, denied service connection for diabetes mellitus type II, and claimed related complications, to include hypertension, high cholesterol, and heart disease.  During the pendency of this appeal, service connection for diabetes mellitus type II was granted by a rating decision in May 2009, and in March 2011, the Board granted service connection for ischemic heart disease, diagnosed as coronary artery disease. 

The Board remanded the case in October 2009 and March 2011for additional development.  The case now returns for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the previous remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

Hypertension is not shown to have had its onset during service; was not manifest to a compensable degree within one year of separation from service; and is not shown to be due to or aggravated by a service-connected disability, to include diabetes mellitus and/or coronary artery disease.



CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006), (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2002 letter, sent prior to the initial unfavorable decision issued in April 2003, and May 2003, November 2009, and March 2011 letters advised the Veteran of the evidence and information necessary to substantiate his service connection claim, to include as secondary to his service-connected diabetes mellitus and coronary artery disease, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the November 2009 and March 2011 letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   

While the November 2009 and March 2011 letters were issued after the initial April 2003 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the November 2009 and March 2011 letters were issued, the Veteran's claim was readjudicated in the March 2010 and September 2011 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in February 2010 with an addendum in July 2011 with respect to the issue decided herein.  The Board finds that such VA examination and accompanying opinions are adequate to decide the issue on appeal as they are predicated on an interview with the Veteran; a review of the record, to include his treatment records; and a physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

In October 2009 and March 2011, the Board remanded the case for additional development.  As discussed in the preceding paragraphs, proper VCAA notice regarding all aspects of his claim was provided to the Veteran, VA treatment records have been obtained, and the Veteran was afforded a VA examination in February 2010 with an addendum in July 2011 so as to determine the etiology of his hypertension in accordance with the October 2009 and March 2011 remand directives.  Therefore, the Board finds that the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as cardiovascular-renal disease, to include hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the course of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra,  the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board notes that the Veteran does not allege, nor does the record reflect, that he first manifested hypertension during service or within one year of his service discharge, or that such is otherwise related to service on a direct or presumptive basis.  In this regard, the Veteran's service treatment records are negative for complaints, treatment, or diagnoses referable to high blood pressure or hypertension.  In fact, the Veteran's service treatment records show that on enlistment examination in October 1968, his blood pressure readings were 158/96, 138/88, and 134/88, and on his May 1971 separation examination, a blood pressure reading of 118/70 was recorded.  Likewise, the evidence of record is negative for high blood pressure readings or a diagnosis of hypertension within one year of the Veteran's May 1971 service discharge.  In fact, he was not diagnosed with hypertension until 1998.  Rather, the Veteran has claimed that his service-connected diabetes mellitus and/or coronary artery disease has caused or aggravated his hypertension.  See Robinson v. Shinseki, 557 F.3d 1355, 1361   (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory). 

For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90, while a rating of 10 percent for hypertension requires diastolic pressure of predominantly 100 or more; systolic pressure of predominantly 160 or more; or a history of diastolic pressure of predominantly 100 or more with continuous medication required for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

Competency is a legal concept in determining whether medical or lay evidence may be considered or is admissible.  That is distinguished from weight and credibility, a factual determination going to the probative value of the evidence, or whether evidence tend to prove a fact, once that evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159.

The Board observes that the Veteran, as a layperson, is competent to describe symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  To the extent that the Veteran reports that he developed hypertension as secondary to diabetes mellitus or coronary artery disease, the determinative question in this case involves a complex medical diagnosis and nexus opinion.  In this regard, hypertension, diabetes mellitus, and coronary artery disease are all diagnosed by special testing.  Moreover, determining the impact diabetes mellitus and coronary artery disease has on hypertension involves complicated medical principles, to include disease processes.  Therefore, due to the medical complexity of the issue involved, the Veteran's assertions alone are insufficient to establish service connection.  See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As a lay person the Veteran has not been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, his lay assertions are of little probative value when offered to establish a causal connection between the current hypertension and the service-connected diabetes mellitus and/or coronary artery disease.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  

Competent medical evidence is required to substantiate the Veteran's claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 (2011). 

In this case, the determinative question involves medical causation.  Therefore, medical evidence of an association or link between the hypertension and the service-connected diabetes mellitus and/or coronary artery disease is needed.  VA obtained a medical examination and opinion addressing the Veteran's contentions.  However, the probative competent medical evidence does not support the claim. 

On a VA heart examination in February 2010, the Veteran reported that he had been diagnosed with hypertension since roughly the same time he was diagnosed with diabetes, between 1998 and 1999.  While on examination the Veteran's blood pressure was mildly elevated, the examiner noted that the VA treatment records showed elevated blood pressure readings and contained a diagnosis of hypertension.  The examiner opined that the correlation between the Veteran's hypertension and his diabetes was the same as with respect to the Veteran's coronary artery disease.  In essence, the examiner opined that he did not believe that the diabetes was aggravating the Veteran's hypertension; and he could not opine as to whether the hypertension was due to his diabetes without resorting to speculation.  The examiner based that opinion primarily on the rationale that the Veteran's diabetes was of a mild nature and the Veteran had been able to maintain reasonable blood sugar control with oral medication for the previous ten years, suggesting the diabetes was not particularly severe or aggressive. 

However, VA treatment records showed clinical testing suggestive of poorly controlled diabetes mellitus.  Accordingly, the Board remanded the claim to obtain an addendum to the February 2010 VA examination for an opinion addressing the nature and etiology of the Veteran's hypertension with consideration of all the evidence of record, to include laboratory findings regarding the Veteran's diabetes mellitus type II.  

In July 2011, following a review of the Veteran's claims file, to include the February 2010 VA examination report, and the VA treatment records, which contained laboratory findings pertinent to the Veteran's treatment for diabetes mellitus, a VA physician opined that the Veteran's hypertension was less likely as not due to, or aggravated by, his service-connected coronary artery disease and/or diabetes mellitus type II, either singularly or jointly.  The physician explained that there were no records prior to July 1998, and treatment rendered since that date showed concurrent diagnoses of hypertension, diabetes mellitus, and coronary artery disease.  Accordingly, there was no objective evidence that either diabetes mellitus or coronary artery disease preceded hypertension thereby causing hypertension.  Additionally, the examiner noted that the medical literature did not support a finding that coronary artery disease caused hypertension.  Moreover, the physician indicated that the medical evidence contained blood pressure readings and a pharmacy profile that revealed that the Veteran's hypertension had been stable over time, and as there was no evidence showing an increase in disability, there was no objective evidence that hypertension had been aggravated by coronary artery disease or diabetes mellitus, either singularly or jointly.  There is no contradictory medical evidence of record.  

The Board finds that this VA physician's opinion is both competent and credible and, therefore, probative.  The opinion is well reasoned, detailed, consistent with the other evidence of record, and included consideration of the relevant history.  Prejean v. West, 13 Vet. App. 444 (2000).  Additionally, and even more importantly, this commenting VA physician sufficiently discussed the underlying rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).

Therefore, based on the foregoing, the Board finds that hypertension is not shown to have had its onset during service; was not manifest to a compensable degree within one year of separation from service; and is not shown to be due to or aggravated by a service-connected disability, to include diabetes mellitus and/or coronary artery disease.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II and/or coronary artery disease, is denied.



____________________________________________
A. JAEGER 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


